Citation Nr: 0010961	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  97-03 674A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred from October 24 to November 6, 1996, while a patient 
at The Milton S. Hershey Medical Center.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military 
from January 1942 to September 1945.

In November 1996, the Medical Administration Service (MAS) of 
the Department of Veterans Affairs Medical Center (VAMC) in 
Lebanon, Pennsylvania, denied the veteran's claim requesting 
payment or reimbursement of medical expenses that he incurred 
from October 24 to November 6, 1996, while a patient at The 
Milton S. Hershey Medical Center.  He appealed the decision, 
whereupon the VA Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania, forwarded his claim to the Board 
of Veterans' Appeals (Board) for consideration.  The Board 
remanded the case is May 1998 for further development.


REMAND

In a statement received in June 1999, the veteran indicated 
that he wanted a hearing in Washington, D.C., before a member 
of the Board.  See 38 C.F.R. § 20.702 (1999).  However, in a 
statement received in September 1999, his daughter, writing 
in the veteran's behalf, requested a video-conference hearing 
instead.  She indicated that the veteran would like it to be 
conducted from Florida (presumably at the local RO).  There 
is other evidence of record, received in December 1998, 
indicating that she has been appointed as the veteran's legal 
custodian with the power of attorney to make decisions 
concerning important matters, such as involving his estate, 
because of his blindness-which is service-connected and 
rated as permanently and totally disabling-and since his 
wife reportedly has become mentally incompetent due to 
Alzheimer's Disease.  Consequently, the veteran must be 
scheduled for a video-conference hearing prior to further 
consideration of his appeal.  See 38 C.F.R. § 20.704 (1999).

It also appears from the daughter's September 1999 statement 
that she may be unaware that the veteran is represented in 
this appeal by a veterans' service organization-the Jewish 
War Veterans of the United States.  There is a properly 
executed appointment of this service organization of record 
(VA Form 21-22) which was signed and dated in July 1999.  
Therefore, she should be apprised of this fact as 
preparations are made for the video-conference hearing.  

Accordingly, the claim is hereby REMANDED to the RO for the 
following development:

The RO should, at the earliest 
opportunity, schedule the veteran for a 
video-conference hearing-if possible, to 
be conducted at a RO convenient to the 
veteran.  If he and his daughter decide 
they no longer want a hearing, they must 
indicate this in a signed statement, and 
it must be associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument concerning the matter the Board has remanded to the 
agency of original jurisdiction.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

- 3 -


